Woods, J.,
delivered the opinion of the court.
The. admirable candor of the able counsel for appellees renders any argument by the court unnecessary. The luminous statement of counsel completely covers and disposes of the case, and we make it our own.
It is matter of regret to us that, in reversing the decree of the court below, we cannot remand, with leave to appellee, Seal, to amend his answer in the manner “shadowed forth in Jackson’s testimony.” We would be glad to discharge the grateful obligation counsel has imposed upon us by meeting their wishes in this particular, but, under the settled law of this state, we cannot. If the amendment desired were permitted to be made, the defense would still prove ineffectual. The case of Markham v. O’Connor, 52 Ga., 183, is authority for the position stated by counsel; but the rule is otherwise in this state. See Staton v. Bryant, 55 Miss., 261; Sulphine v. Dunbar, Ib., 255.

Let the decree of the court beloio be reversed and a decree entered here for the appellant.